Citation Nr: 1300297	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  10-29 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of right renal cell carcinoma, status post right nephrectomy (kidney cancer) to include as secondary to herbicide exposure and the service-connected prostate cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel

INTRODUCTION

The Veteran had active service from February 1960 to October 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A Travel Board hearing in front of the undersigned Veterans Law Judge was held in May 2012.  A transcript of the hearing has been associated with the claim file.


FINDINGS OF FACT

1.  Kidney cancer was initially demonstrated many years after service discharge and has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service, to include exposure to any herbicides while serving in Vietnam.

2.  Kidney cancer was not caused by or permanently made worse by the service connected prostate cancer.


CONCLUSION OF LAW

The criteria for service connection for kidney cancer to include as secondary to the service connected prostate cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.313 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in April 2008, VA advised the Veteran of the information and evidence needed to substantiate a claim, to include on a secondary basis.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the June 2010 statement of the case. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and identified private medical records.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS 

The Veteran appeals the denial of service connection for kidney cancer.  He contends that his disability is due to Agent Orange exposure or, alternatively, is secondary to the service connected prostate cancer.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for some chronic diseases, including cancer, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b).  

To the extent that the Veteran contends that his kidney cancer is a result of his exposure to Agent Orange in Vietnam, the Board finds against this claim.  
	 
Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a) (6) (iii).  In addition, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a) (6) (iv).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, such as prostate cancer, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) (6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of these conditions.

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 57586 - 57589 (1996).

Considering the record in light of the above-noted legal authority, the Board finds that service connection for kidney cancer, to include as due to exposure to herbicides, is not warranted.

In this case, the Veteran's DD 214 clearly reflects service in Vietnam, thus he is presumed to have been exposed to Agent Orange during such service, for the purpose of this discussion.

The record, however, does not establish that the Veteran has been diagnosed with a disability listed as one of the diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).  In this regard, kidney cancer is not one of the disabilities that can be presumed to be the result of Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  Because the disability for which the Veteran is claiming service connection based on exposure to herbicide is not listed under 38 C.F.R. § 3.309(e), the Veteran is not entitled to service connection for this disability on a presumptive basis stemming from his exposure to herbicides in service.  The regulations governing presumptive service connection for herbicide exposure, however, do not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the Board will proceed to evaluate the Veteran's claim under the provisions governing direct service connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

Service treatment records are negative for complaints, symptoms, findings, or diagnoses of kidney problems and/or cancer.  Although the Veteran was admitted with complaints of generalized abdominal pain in July 1963, acute gastroenteritis was diagnosed.  Kidney problems were not identified at that time.  Significantly, the Board notes that in June 1979 the Veteran specifically denied being treated for or having been treated for kidney or bladder disease.  Post-service medical evidence reflects that the Veteran was diagnosed with kidney problems around January 2008.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

Additionally, there is no competent evidence or opinion that the Veteran's diagnosed kidney cancer is related to his military service-and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such opinion.  The Board has reviewed all service treatment records, all VA medical records from 2002 to present, as well as private medical records from Dr. F.  These records do not include any opinion linking kidney cancer to service.  While there is evidence of current disability; without competent evidence linking a current disability to service, service connection for kidney cancer on a direct basis is denied.  Dr. F. does note that he cannot rule out herbicide exposure as a possible cause of the cancer.  He also indicated that he could not "quantitate" the extent to which there might be a relationship.  He does not provide any additional rationale, and as noted, the VA has determined that there is no relationship between kidney cancer and herbicide exposure.

The Board also finds that service connection for kidney cancer as secondary to the service connected prostate cancer is not warranted.  In this regard, the November 2008 VA examiner opined that the Veteran's kidney cancer is not caused by or a result prostate cancer.  To that end, the VA examiner explained that the type of prostate cancer was a differentiated adenocarcinoma, a Gleason 5 R peripheral base and PIN on the R mid base.  The pathology of the kidney cancer, however, was a renal cell carcinoma.  According to the examiner, the two cancers the Veteran had were two different cell types.  There record is devoid of any showing of the contrary.  

On review, the claims folder simply does not contain competent evidence relating kidney cancer to active military service or events therein.  There is also no competent evidence indicating that such is proximately due to or aggravated by service-connected disability.  In making this determination, the Board acknowledges the Veteran's contentions, but notes that as a lay person, he is not competent to render an etiology opinion on a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Under these circumstances, the Board finds that the claim for service connection for kidney cancer, to include as secondary to the service-connected prostate cancer must be denied.  In reaching the conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent and probative evidence does not support a finding of service connection for kidney cancer, on a direct or secondary basis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for residuals of right renal cell carcinoma, status post right nephrectomy (kidney cancer) also claimed as secondary to the service connected prostate cancer is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


